Citation Nr: 1214831	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2011).

During the pendency of this appeal, the Veteran consistently asserted that the following stressors occurred during his active military duty:  (1) harsh and/or abusive treatment from his superiors; (2) the rigors of military service; (3) anxiety due to what the Veteran perceived as inadequate training or preparation before potential combat assignment; (4) disarming inert mines and the anxiety associated with thinking about the possibility of disarming active mines; (5) performing explosive demolition work on a firing range; (6) attacked by assailants armed with knives at a night club while stationed in Nuremburg, Germany; (7) guarding a secret installation, details of which he asserted he was not at liberty to discuss; and (8) seeing a truck in a military convoy hit a farmer's tractor, split the tractor in half, and throw the farmer over a bank in a field.

The Veteran's service personnel records demonstrated that his military occupational specialty was Combat Engineer.  Consequently, the Board finds that the Veteran's report of experiencing fear or anxiety while performing explosive demolition work while on a firing range is competent evidence of an inservice stressor that is consistent with his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

With respect to the Veteran's claim that he was attacked by assailants wielding knives while stationed in Germany, the Board finds that this claimed stressor is a personal assault.  For PTSD claims based on personal assault, there are special evidentiary procedures.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  Specifically, if a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities; mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

Based on a review of the evidence of record, the notice provided to the Veteran during the pendency of this appeal and the development of his claim did not include the above-cited particularized requirements.  As such, the Board finds a remand is warranted for further development. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326 (2011); Patton v. West, 12 Vet. App. 272, 278 (1999).  The notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the inservice stressor, as contained in 38 C.F.R. § 3.304(f)(3) and the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Par. 5.14d.  The RO must allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence. 

2.  Although the evidence of record included an opinion from a licensed social worker that the Veteran's PTSD impaired his ability to remember specific times, places, or dates of past event, the RO must again request from the Veteran a comprehensive statement containing as much detail as possible regarding being attacked by assailants with knives while stationed in Germany and any other stressor he believes caused PTSD.  The Veteran must be asked to provide specific details of these events and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate dates that the claimed stressor occurred.  The Veteran must be advised to submit any verifying information that he can regarding each stressor, such as statements of fellow service members.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of his claim and that failure to respond may result in adverse action.  See 38 C.F.R. § 3.158 (2011); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

3.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain all pertinent records from the Beckley VA Medical Center and the Vet Center in Princeton, West Virginia.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  The licensed social worker at the Vet Center in Princeton, West Virginia, who provided the letter received by VA in December 2011, must be asked to provide the verified stressors upon which the diagnosis of PTSD was made, and indicate the symptom pattern found that met each of the diagnostic criteria from DSM-IV.  The licensed social worker must be asked to provide a complete rationale for the opinion that the Veteran currently has PTSD that is related to stressors he experienced in service.  

5.  Once the directives in the above paragraphs have been completed the RO must assess whether the evidence of record is sufficient to corroborate the Veteran's claim that he was attack by assailants with knives while stationed in Germany, as well as any other noncombat claimed stressors.  If and only if the RO determines that the evidence of record sufficiently corroborates the Veteran's claims of being a victim of a knife attack, or any other noncombat stressors, the RO must thoroughly review the claims file and prepare a summary of the details of the attack and the evidence in support thereof.  The summary must be associated with the Veteran's claims file and a copy must be made available for review by the VA examiner.

6.  The Veteran must be afforded a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, in addition to the Veteran's stressor of performing explosive demolition work while on a firing range,  and the examiner must be instructed that only these events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examination report must include a detailed account of all pathology found to be present.  The examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service. 

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

8.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence submitted or obtained since the January 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

